                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                CR 18- 150-BLG- DLC
                      Plaintiff,

        vs.                                      ORDER

 GENE CHRISTIAN COLLINS,

                      Defendant.




      Before the Court is the United States's Unopposed Motion to Dismiss

Forfeiture Allegation. (Doc. 42.)

      IT IS ORDERED that the motion (Doc. 42) is GRANTED. The forfeiture

allegation contained in the indictment (Doc. 17) is DISMISSED.

      DATED this (~ ~ day of June, 2019.




                                            Dana L. Christensen, Chief Judge
                                            United States District Court




                                      -1-
